ALLOWANCE
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8, and 15, the prior art of record broadly discloses an interface to monitor and graph data, including aggregate data such as document review rates. Moreover, the prior art of record allows different metrics and contexts to be graphed, the metrics and contexts being associated with a selectable set of users. Individual users can have their metrics graphed, with rankings available as well as different time periods for the visualizations.
However, the prior art of record does not explicitly teach the more intertwined nature of the current claims after the most recent amendment. The type of data is specifically being claimed and how those data points are presented to the user is not taught by the prior art. Specifically, as the user interacts with different data points, specific information about that point is retrieved and associated with an overlay display that is representative of the data from a particular user. Allowing such an interaction with such a specific type of display for a specific type of data is not taught by the previously cited art. Moreover, the interface/graph interactions as well as the specific data associated therewith fully integrate any type of high level graphing of data into a practical application. Therefore it is for at least these reasons that the claim language, in the specific order recited, defines patentability over the prior art of record.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas Klicos/
Primary Examiner, Art Unit 2145